Citation Nr: 0414170	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  00-09 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the lower spine, T-12 and L-2 with traumatic 
arthritis, currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for thinning and 
bruising of the skin, claimed to be secondary to Prednisone 
used for the service-connected spine disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000 Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) that 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  

The RO is advised that its duties include notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing his whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board observes that no VCAA notice was provided with 
respect to the claims on appeal.  The Board is prohibited for 
performing these functions in the first instance inasmuch as 
such an action could be prejudicial to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In addition, a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must include a fourth 
element, consisting of requesting or telling the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give VA everything he has pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The RO should make certain 
that this type of notice is provided to the veteran.  

Furthermore, the Board observes that effective September 23, 
2002, the schedule for rating intervertebral disc syndrome 
was revised pursuant to 67 Fed. Reg. 54345-54349 (August 22, 
2002).  In addition, effective September 26, 2003 the 
criteria for rating disabilities of the spine were revised 
pursuant to 68 Fed. Reg. 51454-51456 (August 27, 2003).  The 
veteran has not been afforded an official examination since 
October 1999.  He stated in his February 2001 statement that 
he is receiving all of his treatment from the VA medical 
facility in Augusta, Georgia.  The latest outpatient 
treatment of records are dated in 1999.  The veteran's most 
recent VA spine examination was conducted in 1999 as well.  
Finally, no medical opinion has been obtained to determine 
the impact of the veteran's reported Prednisone use with any 
skin complaints.  

In view of the foregoing, and in order to afford the veteran 
every consideration in the presentation of his claim, this 
case is remanded to the RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Compliance 
with the duties articulated in 
Quartuccio, supra, and 38 C.F.R. § 
3.159(b)(1) is required as well.  That 
is, the veteran should be advised of the 
allocations of burdens in obtaining the 
evidence necessary to substantiate his 
claim and should be requested to send VA 
all pertinent evidence or information in 
his possession.  

2.  The RO should obtain the veteran's 
reports of VA treatment from 1999 through 
the present.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

3.  The veteran should be afforded a VA 
spine examination in order to determine 
the current nature and severity of the 
service-connected residuals of a fracture 
of the lower spine, T-12 and L-2 with 
traumatic arthritis.  All indicated 
special studies and tests, including 
range of motion studies, should be 
accomplished.  The claims folder should 
be made available for use in studying the 
case.  The examiner is requested to 
provide a complete discussion on current 
symptomatology associated with service-
connected back disability and to reach a 
complete diagnosis regarding the 
veteran's existing back disability.  In 
addition, the examiner is requested to 
state whether or not the veteran 
currently has any unfavorable ankylosis 
in the lumbosacral spine.  The examiner 
is requested to comment on the impact of 
functional loss due to pain, weakness and 
other factors on the veteran's service-
connected disability picture.  

4.  The veteran should be afforded a VA 
skin examination in order to determine 
the current nature and severity of any 
existing skin disease.  All indicated 
special studies and test should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner's 
attention is directed to the veteran's 
contention that he currently has a skin 
condition manifested by thinning and 
bruising related to Prednisone, used in 
the treatment of his service-connected 
spine condition.  The examiner is 
requested to state whether it is at least 
as likely as not that the veteran 
currently has thinning of the skin and/or 
bruising due to Prednisone used to treat 
his service-connected spine condition.  
The clinical bases for the opinion should 
be set forth in detail. 

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




